Case: 1:17-cv-00377-JG Doc #: 395 Filed: 08/29/19 1 of 1. PageID #: 8870



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
                                                                      :
 DERRICK WHEATT, et al.,                                              :         CASE NOS. 1:17-CV-377 &
                                                                      :         1:17-CV-611 (consolidated)
            Plaintiffs,                                               :
                                                                      :
 vs.                                                                  :         OPINION & ORDER
                                                                      :         [Resolving Docs. 364, 385, 387]
 CITY OF EAST CLEVELAND, et al.,                                      :
                                                                      :
            Defendants.                                               :
                                                                      :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            On August 29, 2019, the Court held Plaintiffs’ motion for judgment on their indemnification

 claim in abeyance pending the Ohio Supreme Court’s resolution of Ayers v. City of Cleveland.1 The

 Court instructed that Plaintiffs could renew their argument once Ayers is decided. Accordingly, there

 has been no final judgment in this case.

            Because there has been no final judgment, the Court hereby denies three of Defendants’

 motions as premature. See Doc. 364 (motion to stay execution of judgment); Doc. 385 (motion to

 stay debt collection proceedings); Doc. 387 (motion to waive bond). Defendants may renew these

 motions once the court renders final judgment in this case.

            IT IS SO ORDERED


 Dated: August 29, 2019                                                   s/    James S. Gwin
                                                                          JAMES S. GWIN
                                                                          UNITED STATES DISTRICT JUDGE




 1
  No. 2018-0852. Oral Argument in Ayers was held on January 12, 2019; the Ohio Supreme Court has yet to decide
 the case. See docket, available at: http://www.supremecourt.ohio.gov/Clerk/ecms/#/caseinfo/2018/0852.
